Herbert, J.,
dissenting. I concur in the compelling, dissent written by Chief Justice O’Neill, and express my additional, view of this most important. cause..
As a reading of the majority opinion shows, the icon*168stitutional result to be determined in this action is debatable. The oral arguments and briefs of the parties, plus the deep division in the court, can leave no doubt in any reasonable mind that the decision in this case could be logically written in a manner which would nurture, rather than debilitate, the people’s right of referendum. Thus, if only from a standpoint of basic judicial policy, I find it appalling that our court has now veered from its historic posture of guarding this fundamental reservation in Ohio’s democratic form of government.
The forceful observations of Wanamaker, J. (State, ex rel. Nolan, v. ClenDening [1915], 93 Ohio St. 264), cited by Chief Justice O’Neill in his dissent, were concurred in by all seven members of the court at that time. Fifty-five years later, the court again unanimously expressed its view of referendum:
“The requirements for referendum petitions provide the mechanics for securing the ultimate and important goal of the legitimate obtaining of a voted expression of the will of the electorate. Courts should strive to nurture and preserve the integrity of the right of referendum.” (Markus v. Bd. of Elections [1970], 22 Ohio St. 2d 197, 200.)
. Only human beings can cause our three branches of government to function. Hence, at any time and in any branch, there exists the real possibility that power will be abused. It can occur unintentionally, but that does not lessen the need for a check or balance to rectify the transgression. By its decision today, the majority has all but swept away the ultimate check upon one of those branches of government: the people’s constitutional right to legitimately strike down legislation with which they might strongly disagree.